Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 24-25, 30, 39 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 is vague and indefinite because it is not clear that corn syrup is a starch nanoparticle.  Furthermore, the spec. does not teach or suggest that corn syrup is naturally a starch nanoparticle or can be transformed to a starch nanoparticle.
Claims 25, 30 are vague and indefinite for lacking antecedent basis for “the stationary bed”.
Claims 24, 39 are vague and indefinite for lacking antecedent basis for “print head nozzle plate”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2, 5-8, 11-12, 14, 27-28, 30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 7807077 to Hochsmann in view of US 6921430 to Bloembergen.
Claims 1, 5-6, 14:
Hochsmann teaches a method for manufacturing a 3D form including a casting mold, a die, and a cutting tool (col. 9, 4-25).  The 3D form is manufactured using a binder jetting technique including jetting a binder onto particulate material in a layerwise manner according to a supplied CAD file (col. 2, lines 1-24).  The system is volumetric in the sense that it builds a 3D object.  The particulate material is preferably foundry sand (col. 4, lines 20-29) and the binder includes carbohydrates (col. 4, line 65).  Hochsmann does not explicitly state the carbohydrate binder is a polymeric carbohydrate or a starch nanoparticle.  However, Bloembergen teaches an environmentally friendly biopolymer adhesive that is attractive for various additional reasons beyond the environmental benefit including high solids content, rapid drying, and water based composition (col. 1-2, lines 57-3).  In particular the biopolymer adhesive is a starch nanoparticle formed from corn starch (col. 4, lines 28-39).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to practice the method of Hochsmann and substitute the carbohydrate binder with the starch nanoparticle adhesive taught by Bloembergen.  This predictably results in the adhering/binding of particles and the benefits of using a starch nanoparticle adhesive listed above.

Claim 2:
The sand is quartz (i.e., crystalline silica) (H, col. 4, lines 20-29).
Claim 7:
Inkjet to jet the binder material (H, col. 2, line 14).
Claim 8:
The uncoated sand is contacted with a combination of binder and solvent (H, col. 1, lines 33-39; col. 6, lines 20-27).
Claim 10:
As an alternative, the particles are precoated with binder and selected deposited with solvent (H, col. 1, lines 40-57).
Claim 11:
The solvent system for the biopolymer adhesive is water and alcohol (B, col. 4, lines 6-7).
Claims 12, 30:
A heating step is applied to assist in curing and hardening the binder material including infrared radiation (H, col. 8, lines 20-25).  This step includes driving off moisture present in the applied binder.
Claims 27-28:
The sand is virgin (i.e., untreated) sand (H, col. 4, line 26).
Claim 31:
The smoothing device (H, col. 7, lines 16-26) acts by compacting and removing excess sand.

Claim(s) 3, 15-19, 22, 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 7807077 to Hochsmann in view of US 6921430 to Bloembergen in view of US 2017/0050237 to Korschgen.
Claims 3, 15-16:
The prior art references discussed above do not teach a combination of crystalline and amorphous silica as the foundry sand composition.  However, Korschgen teaches a method for producing molds and cores for metal casting wherein the sand used to form the mold includes a refractory basic mold material (quartz [0024] i.e., crystalline silica) and amorphous silica ( i.e., fused silica a known product of process b) [0048]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a combination of crystalline and amorphous fused silica as the foundry sand for a metal casting mold because Korschgen teaches that such a mixture is suitable for this purpose.

Claim 17:
In particular the biopolymer adhesive is a starch nanoparticle formed from corn starch (B, col. 4, lines 28-39).
Claim 18:
Inkjet to jet the binder material (H, col. 2, line 14).
Claim 19:
The uncoated sand is contacted with a combination of binder and solvent (H, col. 6, lines 20-27).
Claim 21:
As an alternative, the particles are precoated with binder and selected deposited with solvent (H, col. 1, lines 40-57).
Claims 22, 25:
A heating step is applied to assist in curing and hardening the binder material including infrared radiation (H, col. 8, lines 20-25).  This step includes driving off moisture present in the applied binder.
Claim 26:
The smoothing device (H, col. 7, lines 16-26) acts by compacting removing excess sand.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 7807077 to Hochsmann in view of US 6921430 to Bloembergen in view of US 2017/0050237 to Korschgen in view of US 5457142 to Dando.
The prior art references discussed above do not teach including calcium carbonate having a micron size or smaller to the binder or sand mix.  Hochsmann does disclose including mineral filler to the particles and/or binder (col. 5-6, lines 62-9).  However, Dando teaches a method for producing foundry mold and cores (abstract) where micron sized calcium carbonate is added to the binder composition as a benchlife extender (col. 2, lines 40-56).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add micron sized calcium carbonate to the binder composition as a mineral filler and benchlife extender.


Claim(s) 9, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 7807077 to Hochsmann in view of US 6921430 to Bloembergen in view of US 2017/0050237 to Korschgen in view of US 2015/0273572 to Ederer.
The prior art references discussed above do not teach precoating the build material with binder and applying binder.  However, Ederer teaches a method for producing a foundry mold and cores [0002] wherein the sand is precoated with binder [0044] and further coated with binder during 3D printing [0048].  This leads to even delicate structure being unpacked quickly (Id.).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to precoat the sand with binder and further apply binder during the 3D printing process to produce a strong, well bound mold that may be quickly unpacked. 

Claim(s) 24, 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 7807077 to Hochsmann in view of US 6921430 to Bloembergen in view of US 2017/0050237 to Korschgen in view of US 2018/0354278 to Griffin.
The prior art references discussed above do not teach an antistatic bar included with the inkjet print head.  However, Griffin teaches an inkjet printing process and associated print head wherein conventional antistatic bars are included in order to help prevent droplets of material contaminating the faceplate due to static electric fields [0048; 0077].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include conventional antistatic bars as part of the binder jetting inkjet system to prevent binder and sand contamination on the faceplate.

Claim(s) 24, 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 7807077 to Hochsmann in view of US 6921430 to Bloembergen in view of US 2017/0050237 to Korschgen in view of US 6155331 to Langer.
The prior art references discussed above teach infrared heating, but not microwave heating.  However, Langer teaches a method for producing foundry molds and cores (col. 1, lines 4-6) wherein a posttreatment curing step using electromagnetic radiation includes microwave irradiation (col. 14, lines 20-29).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute infrared heating/curing for microwave heating/curing because Langer discloses the microwave variation is suitable for this purpose.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX A ROLLAND whose telephone number is (571)270-5355. The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 5712721234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX A ROLLAND/Primary Examiner, Art Unit 1759